DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 and 11-14 are pending in the instant application. Claims 1-7 and 11-14 are allowed.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on December 17, 2020 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by U.S. Patent No. 9,079,863, the nonstatutory double patenting rejections as being unpatentable over U.S. Patent Nos. 10,258,620, 9,079,863 and 8,772,294 and the claim objection, the grounds for rejection and objection are moot in view of Applicant’s amendment and the rejections and objection have been withdrawn. 
REASONS FOR ALLOWANCE
The method of treating an individual having a chronic progressive form of multiple sclerosis by administering to such individual a pharmaceutically effective amount of 5-amino-2,3-dihydro-1,4-phthalazinedione, or one of its solvates, hydrates, crystalline polymorphs, tautomers, isotopically enriched forms, or one of their pharmaceutically acceptable salts of the instant claims is novel and non-obvious over the prior art because of the limitation that the individual has a chronic progressive form of multiple sclerosis and the structural limitations of the compound. The prior art does not disclose a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626